Citation Nr: 0703329	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  02-20 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by fatigue, to include as due to 
undiagnosed illness.

2.  Entitlement to service connection for a skin disability, 
to include as due to undiagnosed illness.

3.  Entitlement to service connection for a muscle 
disability, to include as due to undiagnosed illness.

4.  Entitlement to service connection for neurological 
disability, to include as due to undiagnosed illness.

5.  Entitlement to service connection for joint disability, 
to include as due to undiagnosed illness.

6.  Entitlement to service connection for respiratory 
disability, to include as due to undiagnosed illness.

7.  Entitlement to service connection for a cardiovascular 
disability, to include as due to undiagnosed illness.

8.  Entitlement to service connection for gastrointestinal 
disability, to include as due to undiagnosed illness.


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from May 27, 1985, to July 
3, 1985, and from November 1990 to June 1991, including 
service in the Persian Gulf. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Muskogee, Oklahoma (hereinafter RO).  The case was 
remanded for additional development by the Board in March 
2005, and the case is now ready for appellate review. 


FINDINGS OF FACT

1.  A chronic disability manifested by fatigue is not shown 
by objective evidence to be due to undiagnosed illness or to 
military service.  

2.  The competent medical evidence of record does not show 
that eczema is related to the veteran's military service.  

3.  A muscle disability is not shown by objective evidence to 
be due to undiagnosed illness or to military service. 

4.  A neurological disability is not shown by the medical 
evidence of record. 

5.  A joint disability is not shown by objective evidence to 
be due to undiagnosed illness or to military service. 

6.  The medical evidence of record demonstrates that 
sinusitis is related to the veteran's military service.  

7.  A cardiovascular disability is not shown by the medical 
evidence of record. 

8.  The medical evidence of record demonstrates that 
gastroesophageal reflux disease (GERD) is related to the 
veteran's military service.  


CONCLUSIONS OF LAW

1.  A chronic disability manifested by fatigue, to include as 
due to an undiagnosed illness, was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

2.  A skin disability, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2006).

3.  A muscle disability, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2006).

4.  A neurological disability, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

5.  A joint disability, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2006).

6.  Sinusitis was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).

7.  A cardiovascular disability, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
active duty, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2006).

8.  GERD was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims on appeal, VA has met 
the notice and duty to assist under applicable statute and 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  As requested by the 
Board in its March 2005 remand, the veteran was provided a 
letter dated in April 2005 which, when viewed in conjunction 
with a letter mailed to the veteran in January 1999 
containing specific information with regard to service 
connection based on Persian Gulf War Service, satisfied the 
duty to notify provisions.  The veteran's service medical 
records have been obtained, along with VA medical records.  
The veteran was afforded the VA Compensation and Pension 
examinations requested by the Board in its March 2005 remand, 
and there is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

According to applicable laws and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection for hypertension and other cardiovascular 
disorders and arthritis may be presumed if manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The military records reflect that the veteran served in the 
Southwest Asia Theater of operations.  He is, therefore, a 
"Persian Gulf veteran" by regulation.  38 C.F.R. § 3.317.

Section 1117 to Title 38, United States Code authorizes VA to 
compensate any Persian Gulf veteran with a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

The law currently defines a qualifying chronic disability as 
that which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome), or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2).  This statute also provides that signs or 
symptoms that may be manifestations of an undiagnosed illness 
or a chronic multi-symptom illness include: (1) fatigue; (2) 
unexplained rashes or other dermatological signs or symptoms; 
(3) headache; (4) muscle pain; (5) joint pain; (6) 
neurological signs and symptoms; (7) neuropsychological signs 
or symptoms; (8) signs or symptoms involving the upper or 
lower respiratory system; (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; and (12) abnormal weight loss.  38 U.S.C.A. 
§ 1117(g).

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; 


and by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  38 
C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for six months or more 
and disabilities that show intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

The record reflects treatment and examination reports 
compiled in a connection with National Guard duty.  None of 
these reports, to include an August 1993 examination report, 
contain findings reflecting the presence of the disabilities 
at issue.  Reports from a May 1985 examination shortly before 
the veteran's first period of active duty and an examination 
and medical history compiled in March 1990 prior to the 
veteran's entrance to his second period of active duty in 
November 1990 are of record.  None of these reports refer to 
any of the disabilities at issue.  There are no separation 
examination reports or service medical records from either 
period of active duty.  Efforts to obtain additional service 
medical records from the National Personnel Records Center 
(NPRC) have not been successful, and the most recent response 
from the NPRC dated in July 2004 indicated that further 
efforts to locate them at NPRC would be futile.  

The post-service clinical evidence includes reports from a 
February 1999 VA examination, at which time the veteran 
stated that he had developed dermatitis on his neck and scalp 
about six months after returning from the Persian Gulf.  The 


assessment at that time was chronic scalp dermatitis with 
evidence of eczematous changes and folliculitis.  The 
examiner stated that the "exact etiology of the [veteran's] 
chronic scalp dermatitis is not clear.  A possible 
relationship to an infection or other exposure during his 
Desert Storm experience cannot be dismissed." 

Another VA examination conducted in February 1999 showed the 
veteran reporting that he felt "tired all the time" since 
his return from the Persian Gulf War.  He also described 
generalized weakness which started after service that was 
slowly getting worse.  The veteran complained about frontal 
headaches and chronic congestion around the ears, and 
reported that he had to blow his nose continuously.  He 
indicated that he took aspirin for the headaches and over-
the-counter sinus medications.  The veteran described 
occasional right shoulder and right knee pain, mostly after 
heavy exercise, but denied muscle pain, neurological 
problems, shortness of breath, or cardiovascular problems.  
The diagnoses included mild symptoms of bursitis and GERD; 
intermittent arthralgia of the right shoulder and right 
ankle, without functional impairment; and chronic sinusitis, 
with sinus headaches.  The examiner stated that there was no 
evidence of chronic fatigue syndrome, and the veteran's 
complaints of fatigue were most likely due to depression.  He 
also stated that there was no evidence of a cardiovascular 
disorder or hypertension. 

Thereafter, a private clinical report dated in January 2000 
noted the veteran reporting a history of sinus problems since 
the veteran's return from the Persian Gulf.  The veteran 
reported that he was exposed during this service to a lot of 
oil well smoke.  The assessment was "[r]hinorrhea-probably 
allergy vs other causes."  A VA computerized tomography scan 
of the sinuses conducted in August 2002 noted evidence of 
chronic sinusitis involving the maxillary, sphenoid, and 
ethmoid sinuses.  

A dermatologist that conducted a November 2005 VA 
examination, found eczema, which was noted to be "very 
stress related."  The dermatologist concluded that 
"[s]tress, such as military demands, aggravate, but does not 
cause eczema."  

An additional VA examination in November 2005, diagnosed 
chronic sinusitis, with sinus headaches.  The examiner 
concluded that sinusitis was "as likely as not related to" 
the veteran's military service.  Bilateral degenerative joint 
disease of the knees and elbows was diagnosed and found "not 
as likely as not related" to military service but instead to 
the "natural progression of the disease."  Polyarthralgias 
with above normal rheumatoid factor was diagnosed.  The 
examiner stated that there was insufficient clinical evidence 
to warrant a diagnosis of any chronic pathologic disorder.  
The examiner further concluded that the findings did not meet 
the criteria for fibromyalgia. 

Additional diagnoses from the November 2005 examinations 
included shortness of breath with a chronic cough.  It was 
noted that the pulmonary examination and pulmonary function 
tests were normal.  Accordingly, the examiner found there was 
insufficient evidence to warrant a diagnosis of a chronic 
pathologic disorder.  Fatigue was diagnosed but the examiner 
concluded that it did not meet the criteria for chronic 
fatigue syndrome.  The examiner further stated that without 
objective findings, there was insufficient clinical evidence 
to warrant a diagnosis of any chronic pathologic disorder.  
The examiner also concluded that the veteran had GERD that 
was "as likely as not related to" his military service.  
The examiner found no subjective or objective data to 
indicate a diagnosis of a cardiovascular disorder or a 
neurological disorder.  

Applying the pertinent criteria to the evidence summarized 
above, there is no objective evidence of a current disability 
associated with a cardiovascular disorder or neurological 
disorder.  Moreover, the medical evidence shows that the 
criteria for 


a diagnosis of chronic fatigue syndrome and fibromyalgia have 
not been met.  The examiner in November 2005 found no 
objective evidence of any pathologic disorder associated with 
fatigue.  A current muscle disability has not been 
demonstrated by the medical evidence of record.  Accordingly, 
the veteran's claims for service connection for a chronic 
disability manifested by fatigue, a muscle disorder, a 
neurological disorder, and a cardiovascular disorder, to 
include as due to an undiagnosed illness, must be denied.  

With regard to joint pain, the VA examiner found in November 
2005 that the polyarthralgias demonstrated at that time were 
not accompanied by sufficient clinical evidence to warrant a 
diagnosis any chronic pathologic disorder.  As such, service 
connection for joint pain as due to an undiagnosed illness 
must be denied.  To the extent that any pain in the joints is 
attributed to the known diagnosis of arthritis in the knees 
and elbows or bursitis, rather than an undiagnosed illness, 
for which there would be a presumption of service connection, 
there is no competent evidence reflecting the presence of 
arthritis in service or within one year of separation from 
service.  Moreover, the examiner concluded in February 2005 
that the veteran's arthritis was not related military to 
service.  As there is no medical evidence linking a current 
disability due to arthritis or bursitis to military service, 
service connection for arthritis or bursitis is also not 
warranted.  

With regard to a skin disability, such disability has been 
attributed to known diagnoses, in particular eczema after the 
most recent VA examination.  As such, service connection for 
eczema, folliculitis, and dermatitis as due to an undiagnosed 
illness must be denied.  

Although the dermatologist who conducted the November 2005 VA 
examination indicated that stress such as would be typical of 
service "aggravates," but does not cause eczema.  
Nevertheless, the veteran did not refer to in-service 
treatment for a 


skin disability when initially examined in February 1999; 
instead, he reported that he first noticed dermatitis six 
months after he returned from the Persian Gulf.  Moreover, 
the examination of the skin at an August 1993 National Guard 
examination was negative.  As such, the first post-service 
evidence of a skin disability, shown upon February 1999 VA 
examination, was dated over 7 years after separation from 
service.  Accordingly, the evidence does not show that the 
veteran had eczema during service which was aggravated 
thereby.  

Also noted in this regard is the conclusion by the VA 
examiner in February 1999 that a "possible relationship" 
between the veteran's Persian Gulf service and the skin 
disability shown at that time could not be "dismissed."  
However, the examiner also noted that the "exact etiology" 
of the veteran's chronic scalp dermatitis was not clear.  
Service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2006).  A number of cases have provided discussion on 
this point of weighing medical opinion evidence.  See Morris 
v. West, 13 Vet. App. 94, 97 (1999) (holding that a diagnosis 
that appellant was "possibly" suffering from schizophrenia 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (finding that a treating physician's opinion that 
veteran's time as a prisoner of war "could" have precipitated 
the initial development of his lung condition found too 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (finding that evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).  
The Board finds this opinion to be evidence of this sort, and 
therefore is insufficient to establish service connection.

In reaching the conclusions above, the Board has considered 
the veteran's contention that the claimed disabilities are 
due to service, but this evidence cannot be used to establish 
a claim because a layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Cromley v. Brown, 


7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for a chronic disability manifested by fatigue, a 
skin disorder, a muscle disorder, a neurological disorder, a 
joint disorder, and a cardiovascular disorder, and these 
claims must therefore be denied.  Gilbert, 1 Vet. App. at 49.  

With regard to the claims for service connection for a 
respiratory and gastrointestinal disability, the February 
2005 VA examiner concluded that sinusitis and GERD were at 
least as likely as not related to the veteran's military 
service.  Accordingly, the Board finds that service 
connection for sinusitis and GERD is warranted.


ORDER

Service connection for a chronic disability manifested by 
fatigue, to include as due to undiagnosed illness, is denied. 

Service connection for a skin disability, to include as due 
to undiagnosed illness, is denied. 

Service connection for a muscle disability, to include as due 
to undiagnosed illness, is denied. 

Service connection for neurological disability, to include as 
due to undiagnosed illness, is denied. 

Service connection for joint disability, to include as due to 
undiagnosed illness, is denied. 

Service connection for sinusitis is granted. 

Service connection for a cardiovascular disability, to 
include as due to undiagnosed illness, is denied. 

Service connection for GERD is granted. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


